EXHIBIT B

Case 4:19-cv-00693-BP Document 26-2 Filed 12/30/19 Page 1of3
EEOC Form 5 (11/09)

 

 

 

 

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [| FEPA
Statement and other information before completing this form.

[xX] Ex0c 563-2019-01682

Missouri Commission On Human Rights and EEOC
State or local Agency, ifany
Name (indicate Mr., Ms., Mrs.) Home Phone Year of Birth
Terri Y Lablance (816) 799-2223

 

 

 

Street Address City, State and ZIP Code

3905 Bernard Powell Dr., KANSAS CITY, MO 64127

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe Discriminated
Against Me or Others. (/fmore than two, list under PARTICULARS below.)

 

 

 

 

 

 

 

 

Name No. Employees, Members Phone No.
CORIZON HEALTHCARE (615) 373-3100
Street Address City, State and ZiP Code

103 Powell Ct, Ste 200, BRENTWOOD, TN 37027

Name No, Employees, Members Phone No.
Street Address City, State and ZIP Code

 

DATE(S} DISCRIMINATION TOOK PLACE
Earliest Latest

RACE COLOR [| SEX [| RELIGION [| NATIONAL ORIGIN 09-01-2017 02-22-2019

RETALIATION [| AGE [| DISABILITY [| GENETIC INFORMATION
[| OTHER (Specify) CONTINUING ACTION

DISCRIMINATION BASED ON (Check appropriate box(es),)

 

 

THE PARTICULARS ARE (/fadditional paper is needed, attach extra sheet(s)):
I was hired on or about June 12, 2017 as a Nurse Practitioner/Medical Provider for Corizon Health to provide medical services at

the Missouri Department of Corrections (MODOC).

After the interview, I was cleared by Corizon Health Regional Office, reported for work and was later informed that there were
questions related to exactly how I got the position at MODOC, meaning how I was hired and cleared for employment.

On or about September 1, 2017, a Caucasian Lab Technician made reference to something being nigger rigged in my presence and
of others. I corrected the employee and the employee said, Okay, then African American engineered,

On or about January 15, 2018, another Caucasian Lab Technician blatantly ignored and refused my directive to process a patients
specimen. The Lab Technician took the specimen and walked towards my office and placed the biohazard bag and specimen on
my desk. I submitted a complaint and an investigation was conducted, which the result was considered as a misunderstanding.

On or about June 1, 2018, while conducting my duties between me and patients, Staff Assistants that were unlicensed would

 

 

I want this charge filed with both the EEOC and the State or local Agency, ifany. I will NOTARY - When necessary for State and Local Agency Requirements

advise the agencies if { change my address or phone number and | will cooperate fully with

 

them in the processing of my charge in seconde their procedures.
4 ZL I swear or affirm that | have read the above charge and that it is true to the

 

 

alty of perjury that the/abpve is true and correct. best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

az pivot”
SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

Digitally signed by Térri Lablance on 04-29-2019 06:46 PM EDT (month, day, year)

  
 
  

I declare under

 

 

 

Case 4:19-cv-00693-BP Document 26-2 Filed 12/30/19 Page 2 of 3
 

 

 

 

 

EEOC Form 5 (41/09)
CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [] FEPA
Statement and other information before completing this form.
EEOC 563-2019-01682
Missouri Commission On Human Rights and EEOC

 

State or local Agency, ifany

 

disrespectfully interrupt my interviews, give inaccurate and potential harmful medical advice and information to the patients. I

verbally reported the incident and corrected the Staff Assistants.

Since June 2018 until February 22, 2019, the work place tension increased with the MODOC corrections personnel and Corizon
staff personnel. Custody officers would overly watch my every move, conduct thorough searches of my belongings while others
were not, making intimidating eye contact with me, barge into my office while conducting provider/patient consults, plus other

things.

I believe I was subjected to workplace harassment and ultimately constructively discharged because of my race (African-
American), color (black) and retaliated because of my complaints in violation of Title VII of the Civil Rights Act of 1964, as

amended,

 

 

I want this charge filed with both the EEOC and the State or local Agency, if any. | will
advise the agencies if | change my address or phone number and | will cooperate fully with
them in the processingf my charge in accordance with their procedures.

*

f ao

NOTARY ~ When necessary tor State and Local Agency Requirements

 

 

I declare under dity of perjury that the above‘ true and correct.

 

 

I swear or affirm that I have read the above charge and that it is true to the
best of my knowledge, information and belief.
SIGNATURE OF COMPLAINANT

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
(month, day, year)

 

Case 4:19-cv-00693-BP Document 26-2 Filed 12/30/19 Page 3 of 3

 

 
